DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/29/2021 has been entered. Claims 9-10 and 20 were cancelled. Claims 21-23 were added new. Claims 1-8, 11-19 and 21-23 remain pending in the application.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Gottschalk on 08/13/2021.

The application has been amended as follows: 

In claim 1:

1. (CURRENTLY AMENDED) A gas turbine engine component with a core comprising: a first core portion configured to provide a first cooling passage; a second core portion spaced from the first core portion and configured to provide a second cooling passage, the second cooling passage including a longitudinal channel and a resupply channel, the resupply channel leg with a terminal end, the first resupply leg extending in the same direction as the longitudinal channel, and a second resupply leg transverse to and intersecting the longitudinal channel; and a connector interconnecting the terminal end to the first core portion, the connector configured to provide a resupply hole.


Allowable Subject Matter
Claims 1-8, 11-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter “the resupply channel including a first resupply leg with a terminal end, the first resupply leg extending in the same direction as the longitudinal channel, and a second resupply leg transverse to and intersecting the longitudinal channel”.
In the closest prior art, Hall (U.S. Patent No. 5,816,777) discloses a gas turbine engine component with a core comprising: a first core portion configured to provide a first cooling passage (28; figure 2); a second core portion spaced from the first core portion and configured to provide a second cooling passage (20), the second cooling passage including a longitudinal channel (see annotated figure 3 below) and a resupply channel (see annotated figure 3 below), the resupply channel including a terminal end and transverses and intersects the longitudinal channel (see annotated figure 3 below); and a connector interconnecting the terminal end to the first core portion, the connector configured to provide a resupply hole (see annotated figure 3 below).

    PNG
    media_image1.png
    509
    540
    media_image1.png
    Greyscale


However, Hall does not teach a first resupply channel extending in the same direction as the longitudinal channel and a second resupply leg transverse to and intersecting the longitudinal channel. No prior art of record sufficiently teaches this feature. Therefore, it would not have been obvious to one or ordinary skill in the art to modify the prior art of record to create the claimed invention.

Claims 2-8 and 11-18 are also allowed by virtue of their dependency on claim 1.



Claims 21-23 are also allowed by virtue of their dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745